VALHI REPORTS FIRST QUARTER 2009 RESULTS DALLAS, TEXAS May 6, 2009.Valhi, Inc. (NYSE: VHI) reported a net loss attributable to Valhi stockholders of $20.0 million, or $.18 per diluted share, in the first quarter of 2009 as compared to a net loss attributable to Valhi stockholders of $5.9 million, or $.05 per diluted share, in the first quarter of 2008.The Company’s first quarter 2009 results include a gain on litigation settlement of $.07 per diluted share and a gain on the sale of a business of $.04 per diluted share. The
